Judge CRISWELL
concurring in part and dissenting in part.
The majority treats both Forest View Acres Water District, which is a public entity, and the individual third-party defendants identically with respect to the substantive issues presented by this appeal. To the extent that the majority opinion applies to the public entity, I agree with all of its conclusions.
However, because the claims asserted against the individuals are based upon their alleged willful and wanton actions, I conclude that no issue of “sovereign immunity” is presented by their appeal, and I would, therefore, dismiss their appeal for the reasons summarized in my dissent in Bresciani v. Haragan, 968 P.2d 153 (Colo.App.1998). Hence, to the extent that the majority opinion addresses the claims asserted against the individuals, I respectfully dissent.